internal_revenue_service number release date index number ------------------------ ------------------- --------------------------------------- in re ------------------ --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no -------------- telephone number ---------------------- refer reply to cc psi plr-102553-18 date date ------------------- -------------------- ------------------------------ -------------------------------------- ------------------- ------------------------- ------------------ --------------------------------------------------------------------------------- legend donor a b c d e taxpayer trust ------------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------- --------------------------------------------------------------- trust --------------------------------------------------------------------------------- --------------------------------------------------------------------- --------------------------- -------------------- --------------------------- ------------------------ -------------------------------------------------------------- ------------------------ ------------------------ ------------ ------------------------------------------ ------------------------------------------ ------------------------------------------ ------------------------------------------ date date date date corporate trustee individual trustee a individual trustee b state state statute state statute state statute state statute plr-102553-18 dear ------------ this responds to your authorized representative’s letter of date in which a ruling is requested on the gift_tax consequences of your proposed disclaimers the facts and representations are as follows trust donor executed trust an irrevocable_trust on date under article second paragraph b of the trust instrument the income shall be accumulated and added to principal however the trustees are authorized to pay such sum or sums from time to time out of the income accumulated income or principal of trust to or for the benefit of a or any of a’s descendants in the trustees’ sole and absolute discretion in the event of illness accident or other misfortune or in the event of any emergency or if in the trustees’ judgment it is necessary for the comfortable maintenance support or education of such person article second paragraph b further provides that trust will terminate twenty years after the death of the survivor of a b c and all of donor’s descendants living on date on termination the remaining trust principal and undistributed_income will be distributed to the descendants of a who have no living ancestor who is a descendant of a per stirpes under article seventh the trust is to be construed in accordance with the laws of state the current trustees of trust are corporate trustee and individual trustee a on the date trust was executed donor had eleven living descendants consisting of three children a b and c and eight grandchildren all of whom are still living a’s child d was born on date after the trust instrument was executed taxpayer is d’s child and a’s grandchild as a’s descendant the trustees may in their discretion make distributions of income and principal to taxpayer during the trust term further taxpayer as a descendant of a will be entitled to receive a share of the per stirpital portion of the trust remainder if d dies prior to the termination of trust and taxpayer survives trust trust an irrevocable_trust was executed by a on date under paragraph first of the trust instrument the trust is to be held in three equal shares under paragraph first subparagraph a the income derived from one share is to be accumulated and added to principal under paragraph first subparagraph b the income of the second one-third share is to be paid to a however under paragraph plr-102553-18 third subparagraph d a reserved the right exercisable by will to direct a contrary disposition of the income of this one-third share to be effective after a’s death under paragraph first subparagraph c the income of the remaining one-third share is to be paid to any of a’s descendants in the event of need occasioned by illness accident or other misfortune or in any emergency or if in the trustee’s discretion it is necessary for the comfortable maintenance support or education of any beneficiary or of his or her family under paragraph first subparagraph d after a’s death all of the one-third shares of trust are to be combined into a single trust less any portion of the second one-third share for which a has made a contrary testamentary_disposition of the income along with accumulated income trust is then to be divided into equal shares one such share for each of a’s then living children and deceased children leaving surviving issue the surviving issue to take the deceased child’s share by representation during the continuation of the trust term the trustee is to pay to the beneficiaries a’s children or their surviving issue by representation of a respective share so much income of that share as the trustee in the trustee’s discretion determines under paragraph first subparagraph e after a’s death the trustee may as to any beneficiary who from time to time is receiving or entitled to receive trust income in the trustee’s discretion in the event of illness accident or other misfortune or in the event of any emergency or if in the judgment of the trustee it is necessary for the comfortable maintenance support or education of any beneficiary or of the beneficiary’s family pay to or for the beneficiary such principal as the trustee deems necessary however the amount so paid is to be charged against the share from which the beneficiary is then receiving or entitled to receive income under paragraph first subparagraph d trust is to terminate twenty years after the death of the last survivor of a and all of a’s children living on the date a executed trust on termination the trust will be distributed per stirpes to a’s descendants then living who have no living ancestor who is a descendant of a under article fourth the trust is to be construed in accordance with the laws of state the current trustees of trust are corporate trustee and individual trustee b d was not yet born when a executed trust on date because d’s life is not one of the lives measuring the duration of trust d is a potential recipient of a one-third share of the remainder taxpayer as a’s descendant is entitled to distributions of income from a one-third share described above in the event certain needs arise after a has died and if d has also died taxpayer if then living will be entitled as d’s surviving issue to i distributions of income and principal of the trust share set_aside with respect to d and ii on termination of trust distribution of all or a portion of the remainder of that share by representation plr-102553-18 proposed disclaimers taxpayer will attain the age of majority under state law on date taxpayer has not received any income or principal distributions from either trust or trust taxpayer proposes to disclaim her contingent rights to receive trust corpus upon the terminations of trust and trust the disclaimers will be executed by taxpayer no later than within nine months after attaining her majority taxpayer requests a ruling that the execution and delivery of the proposed disclaimers will not constitute a transfer subject_to federal gift_tax law and analysis trust and trust are governed by the laws of state under state statute any individual to whom property or an interest therein is donatively transferred by any means including a transfer resulting from another disclaimer may disclaim all or any portion of the transfer unless the terms of the transfer otherwise provide the disclaimer shall cause the terms of the transfer to be applied to the disclaimed transfer and to any future interests taking effect thereafter as if the disclaimant had died immediately before the transfer state statute provides that a disclaimer is made by a writing showing an unconditional refusal to accept a transfer or a portion thereof signed by the disclaimant or representative and delivered on or before nine months after the transfer or by any later time provided in the particular case or pursuant to other provisions of that chapter and before any acceptance of the disclaimed interest delivery of a disclaimer may be accomplished by delivery to the transferor the transferor’s personal representative or other legal_representative or the holder of legal_title to the property to which the interest is related state statute provides that each separate interest in property is subject_to disclaimer or acceptance and each separate interest including any specific amount part fraction or asset thereof or formula amount based on present or future facts independent of the disclaimant’s volition is subject_to disclaimer or acceptance state statute provides that a contingent future_interest may be disclaimed in whole or in part at any time before or within nine months after beneficiaries of the interest have been fully ascertained and their interests vested sec_2501 of the internal_revenue_code imposes a tax on the transfer of property by gift sec_2511 provides that the gift_tax imposed under sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible plr-102553-18 sec_25_2511-1 of the gift_tax regulations provides that in the case of transfers creating an interest in the beneficiary disclaiming made before date where the law governing the administration of the decedent’s estate gives the beneficiary a right completely and unqualifiedly to refuse to accept ownership of property transferred from a decedent a refusal to accept ownership does not constitute the making of a gift if the refusal is made within a reasonable_time after knowledge of the existence of the transfer is unequivocal is effective under local law and is made before the disclaimant has accepted the property cf sec_2518 and sec_25_2518-1 through providing rules for determining whether a disclaimer is a qualified_disclaimer effective for estate and gift_tax purposes in the case of the disclaimer of an interest in property that is created in the beneficiary disclaiming by a transfer made after date as noted above under sec_25_2511-1 if the interest to be disclaimed was created before date the disclaimant must disclaim the interest in the property within a reasonable_time after knowledge of the existence of the transfer creating the interest to be disclaimed in the case of a disclaimer of an interest in trust in general the transfer occurs when the trust is established rather than when the interest actually vests in the disclaimant if the transferor has not reserved any power over the trust see 455_us_305 however the time limitation for making the disclaimer does not begin to run until the disclaimant has attained the age of majority and is no longer under a legal disability to disclaim see jewett v commissioner supra u s pincite see also sec_2518 and sec_25_2518-2 in this case taxpayer proposes to disclaim her contingent right to receive trust corpus on the termination of trust and trust she will execute the disclaimers within nine months after reaching age under these circumstances the proposed disclaimers will be considered to be made within the time prescribed in sec_25_2511-1 under sec_25_2511-1 the disclaimers must be unequivocal revrul_76_156 1976_1_cb_292 which considers the application of sec_25_2511-1 concludes that a disclaimer is unequivocal if the disclaimant’s act of refusal is unambiguous in its consequences that is the disclaimant must unqualifiedly refuse to accept ownership of the property for example a disclaimer is unequivocal if the disclaimed property must pass as otherwise provided in the instrument and not pursuant to the direction of the disclaimant similarly a disclaimer is unequivocal if the disclaimant does not accept the benefits from the property interest disclaimed in this case the disclaimed interests will not pass pursuant to any direction on the part of taxpayer further taxpayer will not accept the benefits of the disclaimed interests after the disclaimers see sec_25 d cf sec_25_2518-3 and sec_25_2518-3 example and example regarding treatment of certain interests in the same property as separate interests eligible for qualified_disclaimer treatment under sec_2518 plr-102553-18 under sec_25_2511-1 the disclaimers must be effective under local law in this case state law specifically provides that an individual may make a valid disclaimer of any separate interest in property while retaining other separate interests in the same property further the disclaimers will be timely under state statute consequently if taxpayer satisfies the procedural requirements prescribed under state law the disclaimers will be valid under local law finally under sec_25_2511-1 the disclaimant must not have accepted the property before the disclaimer we conclude that based on the facts submitted and representations made if the disclaimers are executed as proposed and assuming that taxpayer has not accepted or received any of the benefits of the disclaimed interests the terminating distributions the disclaimers will not constitute transfers subject_to the federal gift_tax except as expressly provided herein we express no opinion on the federal tax consequences of the transactions under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely karlene lesho karlene lesho senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosure copy of letter for sec_6110 purposes cc
